Name: 90/9/EEC: Commission Decision of 19 December 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  regions of EU Member States;  industrial structures and policy;  mechanical engineering
 Date Published: 1990-01-10

 Avis juridique important|31990D000990/9/EEC: Commission Decision of 19 December 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic) Official Journal L 007 , 10/01/1990 P. 0010 - 0010*****COMMISSION DECISION of 19 December 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic) (90/9/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas the said Article 3 (2) stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the French Republic has submitted such an application; Whereas the areas of Loire-Atlantique, Toulon-La Seyne-Aubagne-La Ciotat-Marseille and Dunkerque satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The following areas are hereby found to satisfy the criteria in Article 3 (1) of Council Regulation (EEC) No 2506/88: - the department of Loire-Atlantique, - the Toulon-La Seyne, Aubagne-La Ciotat and Marseille employment areas, and - the Dunkerque employment area. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 19 December 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.